Name: Commission Regulation (EC) No 1353/2001 of 4 July 2001 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R1353Commission Regulation (EC) No 1353/2001 of 4 July 2001 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils Official Journal L 182 , 05/07/2001 P. 0013 - 0014Commission Regulation (EC) No 1353/2001of 4 July 2001amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oilsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92(3), as last amended by Regulation (EC) No 865/2001(4), establishes the forecast supply balance for certain vegetable oils for Madeira for the 2000/2001 marketing year.(2) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001. The Annex to Regulation (EEC) No 2257/92 should therefore be replaced.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2257/92 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 219, 4.8.1992, p. 44.(4) OJ L 122, 3.5.2001, p. 14.ANNEX"ANNEXForecast supply balance for Madeira for certain vegetable oils for the period 1 July to 31 December 2001>TABLE>"